Citation Nr: 9934515	
Decision Date: 12/10/99    Archive Date: 12/16/99

DOCKET NO.  97-33 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for service-connected 
duodenal ulcer, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active service from April 1942 until October 
1945 and from April 1946 to May 1954.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of November 1996, 
from the St. Petersburg, Florida, regional office (RO) of the 
Department of Veterans Affairs (VA) which confirmed and 
continued the 10 percent evaluation for duodenal ulcer.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the agency of 
original jurisdiction.

2.  In September 1995, an upper GI series was reported as 
normal.  At the VA medical examination in June 1996, the 
veteran's weight was stable and he was not anemic.  He denied 
periodic vomiting and recurrent hematemesis.  He had 
complaints of pain in the left mid- and lower quadrant.  

3.  The veteran testified in January 1998 that he was not 
anemic and had not experienced weight loss.

4.  A private doctor wrote in April 1998 that a CT scan and 
US abdomen study performed two years earlier had negative 
results.

5.  At the November 1998 VA medical examination, the veteran 
denied weight change, nausea or vomiting, diarrhea, fistulas 
or fecal discharges.  There was tenderness in the left lower 
quadrant.  The examiner commented that the medication the 
veteran was taking for other disorders would also help 
duodenal ulcer disease, if present.  The examiner also 
commented that the symptom complex had not been typical of 
duodenal ulcer disease.  


CONCLUSION OF LAW

The schedular criteria for an increased evaluation for 
duodenal ulcer are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. Part 4, § 4.114, Diagnostic Code 7305 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claimed that his service-connected duodenal ulcer 
had worsened.  He claimed that he had continuing problems 
with his stomach that resulted in the prescription of 
increased dosages and frequency of medications.  The United 
States Court of Claims for Veterans Appeals (formerly U.S. 
Court of Veterans Appeals)(hereinafter Veterans Claims Court) 
has held a claim for an increased rating for a disability to 
be well grounded when an appellant indicates that the 
severity of the disability has increased.  See Proscelle v. 
Derwinski, 2 Vet. App. 629, 631-32 (1992).  Accordingly, we 
find the claim for an increased rating of duodenal ulcer to 
be well grounded.  Furthermore, the veteran has not indicated 
that any probative evidence not already associated with the 
claims folder is available; therefore the duty to assist him 
has been satisfied.  38 U.S.C.A. 5107(a) (West 1991).

Service connection for duodenal ulcer was granted by the RO 
in a rating decision in July 1957 and a 10 percent disability 
evaluation was assigned effective from March 22, 1957.  The 
RO assigned the 10 percent rating under the provisions of 
Diagnostic Code 7305 of the Schedule for Rating Disabilities, 
38 C.F.R. § 4.114.  The veteran's service connected duodenal 
ulcer has been rated as 10 percent disabling for more than 20 
years and cannot be reduced except upon showing that such 
rating was based on fraud.  38 C.F.R. § 3.951 (1999).

In a December 1970 rating decision, the veteran was awarded a 
temporary total disability rating effective September 1970 
when he was hospitalized for complaints of left-sided 
abdominal pain.  The admitting diagnosis was that the veteran 
probably had recurrent duodenal ulcer based on the veteran's 
report that in the past he had been told that he had duodenal 
ulcer disease.  An upper GI test performed while hospitalized 
was within normal limits.  At discharge, the pertinent 
diagnosis was chronic peptic ulcer disease, inactive.  The 10 
percent disability evaluation was reassigned from November 1, 
1970.  The 10 percent disability evaluation was confirmed and 
continued in a rating decision in August 1973, a Board 
decision in August 1980, and rating decisions in July 1985, 
December 1988, and September 1995.  

Evidence reviewed included the report of a November 1994 
consult for evaluation of gastrointestinal bleeding, report 
of an esophagogastroduodenoscopy performed in November 1994, 
a March 1995 examination report for history of occult GI 
bleeding, report of a March 1995 colonoscopy, and report of a 
VA medical examination in June 1996.  Medical evidence also 
shows that the veteran was hospitalized in November 1994 for 
knee surgery.  Also reviewed were treatment notes from H. 
Scott Harris, M.D., which noted that when seen on December 
29, 1994, the veteran reported no significant GI symptoms 
since his discharge on December 1st except for mild 
constipation.  No overt evidence of GI bleeding, melena, 
hematochezia, acholic stools, dark urine, or jaundice was 
reported.  In April 1995, the treatment notes indicate that 
the veteran had no abdominal pain, fever, chills, acholic 
stools, dark urine or jaundice.  Examination findings 
indicated that the abdomen was soft, benign and nontender.  
The veteran was to be followed symptomatically for his 
gastritis.  

The veteran was afforded a VA medical examination in June 
1996.  He reported that he had chronic stomach problems 
during military service.  He also related that he had a 
history of heavy alcohol intake until the 1950's.  He had 
been treated for gastritis and was hospitalized in 1955 or 
1957 for a bleeding ulcer.  His subjective complaints were of 
lower left quadrant pain, frequent constipation, frequent 
nausea, and heartburn with indigestion at least three to four 
times per week.  The objective findings were that the veteran 
was 6' 2? and his weight was 242 pounds with his maximum 
weight during the past year given as 244 pounds.  The veteran 
was not anemic.  He denied experiencing periodic vomiting but 
reported having frequent nausea.  He denied having recurrent 
hematemesis.  He noted that he was evaluated for melena in 
1995.  He described having pain in the left mid- and lower-
quadrant at least 2-3 times per week with each episode 
lasting for twenty to thirty minutes.  

Clinical test results show that an esophagogastroduodenoscopy 
in November 1994 revealed a hiatus hernia with non-specific 
gastritis.  In March 1995, a colonoscopy revealed shallow 
diverticular disease in the left hemicolectomy with a 
question of an AV malformation or telangiectasia in the cecal 
area.  In September 1995, an upper GI series was found to be 
normal.  The diagnoses were chronic gastritis, non-specific; 
hiatus hernia with probable reflux esophagitis; and 
diverticula left hemicolon.

An outpatient treatment record in August 1996 indicates that 
the veteran was told by his private doctor, Dr. Scott Harris, 
that an upper GI series and CAT scan of abdomen were 
negative.  The veteran still complained of symptoms of 
epigastric distress.  In November 1996, the treatment note 
indicates that the veteran had GI and X-rays done privately 
which were negative.  The assessment was question 
hyperacidity and history of duodenal ulcer disease.  In 
December 1997, he had complaints of heartburn.  It was noted 
that an UGI in 1995 was negative and there was a history of 
duodenal ulcer.  Prevacid helped with his heartburn and he 
was also taking Metamucil.

The RO confirmed and continued the 10 percent disability 
evaluation in a November 1996 rating decision.  The RO noted 
that the medical records reviewed did not show an ulcer but 
did show chronic gastritis and a hiatal hernia with probable 
reflux esophagitis.  The RO determined that his symptoms were 
related to other conditions.  The veteran disagreed and 
contends that his "gastritis" and "reflux" are related to 
his service-connected ulcer condition.  

The veteran contends that he has symptoms related to the 
ulcer on a daily basis.  He maintains that he has been to 
doctors, including at the VA outpatient clinic, sometimes 
several times a week in the past year.  He claims that he is 
unable to function normally because of the discomfort caused 
by his duodenal ulcer.  He also states that this disability 
has been service-connected since the 1950's and he is certain 
that the condition has worsened over the years.  

The veteran presented testimony at a hearing in January 1998 
as evidenced by a copy of the transcript of the hearing 
contained in the claims file.  The veteran described symptoms 
and manifestations he experienced and attributed to his ulcer 
condition.  He related that he had seen Dr. Litvinas who was 
associated with the Columbia Regional Medical Center in Fort 
Myers.  He denied having weight loss or being anemic.  The 
veteran testified that he would get a statement from Dr. 
Litvinas as to the symptomatology directly attributable to 
the ulcer.  The case would be diaried for 45 days pending the 
submission of the statement.  

Also received into evidence was a letter dated in April 1998 
to the Adjudication Officer written on letterhead stationery 
from the Southwest Florida Medical Group for comprehensive 
internal medicine care.  The letter was unsigned with the 
writer's name given as David N. Burns, M.D. and a handwritten 
notation that it was reviewed by John R. Blair, M.D.  While 
the name of Lee Dennis Litvinas, M.D., the doctor mentioned 
by the veteran at his hearing, is listed in the letterhead, 
the Board observes that the names of Dr. Burns and Dr. Blair 
are not included in the list of doctors in the letterhead.  

Dr. Burns wrote that the veteran has been seen in the medical 
center of Southwest Florida and had asked him to write 
describing the veteran's present gastrointestinal situation.  
Dr. Burns noted that the veteran's clinical symptoms have 
continued for more than 40 years with pain in the left 
abdomen descending into the left lower quadrant which is 
relieved by a satisfactory large bowel movement.  It was 
noted that the veteran has a history of peptic ulcer disease, 
heartburn and possibly a hiatus hernia.  The heartburn was 
controlled with Prilosec and bowel habits controlled with 
daily Metamucil dosage.  According to Dr. Burns, 
approximately two years earlier, the veteran had a normal 
sigmoidoscopic examination, and negative results from a CT 
scan and an US study of the abdomen.  Dr. Burns also wrote:

It would seem that if after symptomatology 
present for more than 40 years it would be 
highly unlikely we would be dealing with any 
significant gastrointestinal pathology.  
However, there have been no recent studies of a 
gastrointestinal imaging nature and it would 
seem apropos to have these studies done.  
Hopefully, this can be arranged through the VA 
Outpatient Services, possibly endoscopic 
examinations can be done and although the 
possibility of finding significant pathology 
seems remote, possibly a small intestinal 
biopsy can be done to rule out intestinal 
disorder such as Whipple's Disease and Sprue.

Beyond these suggestions this physician has 
nothing else to offer but hopes this 
information will be of some service.    

The veteran was afforded a VA Compensation and Pension 
medical examination in November 1998.  The veteran related 
that at the time of discharge from military service he was 
told that he might have a duodenal ulcer.  He has been 
treated for stomach trouble or ulcers.  He has had heartburn 
periodically until approximately the past year.  Testing in 
1997 revealed esophagitis and hiatal hernia.  The veteran was 
asked to submit those records either on his own or to sign a 
release of information for the VA to obtain the records.  He 
has had pain in the right upper quadrant for many years and 
occasionally has pain in the left upper and lower quadrants.  
He feels bloated after meals and during the day.  The pain 
and discomfort seem to increase after eating.  He had 
heartburn for many years until 1997 when Prevacid was 
prescribed that provides almost complete relief.  He also is 
on Cisapride for reflux esophagitis.  

The veteran denied weight gain or weight loss, nausea or 
vomiting, diarrhea, fistulas or fecal discharges.  The 
clinical findings noted some tenderness in the left lower 
quadrant.  The diagnostic impression was of a recent 
diagnosis of reflux esophagitis with possible ulceration.  As 
the report was not available, the examining physician could 
not rule in or rule out duodenal ulcer.  The diagnostic 
impression also included questionable history of duodenal 
ulcer in the past; irritable bowel syndrome with bloating, 
right upper quadrant and left upper and lower quadrant 
discomfort.  The examiner thought gallbladder disease was 
doubtful.  It was also noted that the veteran had previous 
upper GI series which had been normal twice and a barium 
enema in 1993 which was normal with one diverticula.  

The examiner commented as follows:

At present, I think he has been suffering from 
reflux esophagitis probably since he left the 
Service and he is now under good treatment.  
Whether or not he has a duodenal ulcer is 
probably secondary since the Prevacid and 
Cisapride he is on will probably help his 
duodenal ulcer disease.  His symptom complex 
has not been typical of duodenal ulcer disease.

Additional outpatient treatment records received pertained to 
follow-up treatment after the stroke suffered by the veteran 
in June 1998.   

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (1999).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).  When, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 4.3 (1999).  In determining the level 
of impairment, the disability must be considered in the 
context of the whole recorded history.  38 C.F.R. § 4.2, 4.41 
(1999).  An evaluation of the level of disability present 
also includes consideration of the functional impairment of 
the appellant's ability to engage in ordinary activities, 
including employment.  38 C.F.R. § 4.10 (1999).

The regulations provide that a 10 percent evaluation is 
warranted for a mild duodenal ulcer with recurring symptoms 
once or twice yearly.  A 20 percent evaluation requires a 
moderate duodenal ulcer with recurring episodes of severe 
symptoms two or three times a year averaging 10 days in 
duration or with continuous moderate manifestations.  A 40 
percent evaluation requires a moderately severe duodenal 
ulcer with less than severe symptoms, but with impairment of 
health manifested by anemia and weight loss or recurrent 
incapacitating episodes averaging 10 days or more in duration 
at least four or more times a year.  A 60 percent evaluation 
requires a severe duodenal ulcer with pain which is only 
partially relieved by standard ulcer therapy , periodic 
vomiting, recurrent hematemesis or melena, and manifestations 
of anemia and weight loss productive of definite impairment 
of health.  38 C.F.R. § 4.114, Diagnostic Code 7305 (1999).

Minor weight loss or greater loss of weight for periods of 
brief duration are not considered of importance in rating.  
38 C.F.R. § 4.112 (1999).  Rather, weight loss becomes of 
importance where there is appreciable loss that is sustained 
over a period of time.  In evaluating weight loss generally, 
consideration will be given not only to standard age, height, 
and weight tables, but also to the particular individual's 
predominant weight pattern as reflected by the records.

After having considered all of the relevant evidence, the 
Board concludes that the impairment resulting from the 
veteran's service-connected disability does not more nearly 
approximate the criteria for the next higher rating, but 
rather is appropriately evaluated as "mild" and is adequately 
compensated by the current 10 percent disability evaluation 
under diagnostic code 7305.  There has been no evidence of 
anemia, weight loss, vomiting, or recurrent hematemesis or 
melena.  The veteran's weight has remained essentially 
stable.  There is also no objective evidence of recurring 
episodes of severe symptoms averaging 10 days or more in 
duration at least two or three times per year or continuous 
moderate manifestations.  While the veteran does seek 
treatment for GI symptomatology, there has been no evidence 
showing that that he missed any days of work or was 
hospitalized because of his disability.  Two upper GI series 
had normal results.  Much of the veteran's symptomatology, 
i.e., abdominal pain, has also been attributed to nonservice-
connected disabilities.  In view of the foregoing, the Board 
concludes that the preponderance of the evidence is against 
the claim for a disability rating in excess of 10 percent. 38 
C.F.R. §§ 4.7, 4.114a, Diagnostic Code 7305 (1999).  The 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b) 
(West 1991); 38 C.F.R. §§ 3.102, 4.3 (1999).  The 10 percent 
rating is the appropriate rating in this case.


ORDER

An increased evaluation for duodenal ulcer is denied.  



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals

 

